﻿135.	Mr. President, I have the honour of addressing the General Assembly on behalf of the European Community and its 10 member States. It is with particular pleasure that I congratulate you, Sir, on your election to the presidency of the Assembly. For many years you have distinguished yourself at the service of both your country and the international community, thus earning general esteem and respect. I am sure that you will carry out your duties with efficiency, objectivity and dexterity, thus contributing to the success of an Assembly which meets at a critical juncture. I take this opportunity to express the appreciation of the European Community to the outgoing President, Mr. Imre Hollai, for the great skill with which he has guided the deliberations of this body over the past 12 months.
136.	We also wish to commend the Secretary-General for his intellectual and moral probity, the high concept he has of his mission and his dedication to peace and to the ideals of the Charter of the United Nations.
137.	Finally, let me extend our warmest congratulations to the new Member of the Organization, Saint Christopher and Nevis.
138.	The European Community was born of the desire of several States, cherishing the same democratic values, to base their relationship on new forms of solidarity, in order to face challenges which would have been difficult to take up in isolation. This is why the 10 countries for which I speak today are fully committed to respect for the Charter and view the United Nations as a vehicle for creating a better and safer world. Through regular consultation on international problems and constant efforts to define a common policy, the 10 countries, as individual States and as a Community, intend to continue to strengthen their co-operation with the United Nations and the Secretary-General.
139.	At the thirty-seventh session, speaking from this rostrum on behalf of the Community, the Minister for Foreign Affairs of Denmark painted the situation prevailing in the world in somber colors. At the start of the thirty-eighth session it must be admitted that this assessment unfortunately remains valid.
140.	How, it might be asked, could the situation basically improve as long as Member States continue to violate the most fundamental principles of the Charter and to ignore the repeated appeals addressed to them by the Organization to refrain from the use or threat of use of force and to put an immediate end to the conflict in which they are engaged? It should not come as a surprise, therefore, that none of the old conflicts has been resolved and that ominous signs of new tensions are looming on the horizon.
141.	Relations between East and West have been gravely affected these past years by the Soviet invasion of Afghanistan and the situation in Poland, as well as by the continued Soviet military buildup. A further cause of aggravation has been the shooting down of the Korean airliner by a Soviet fighter. The European Community deeply deplores this act, which resulted in the loss of many innocent human lives. The 10 members have asked that the appropriate international organs undertake a thorough investigation of the circumstances of the incident. They welcome the decisions of the ICAO Council adopted at Montreal on 16 September. They support the proposals submitted to ICAO for ensuring greater safety of civilian aircraft in future, including the prohibition of the use of armed force.
142.	Our countries, peoples and Governments are ready to improve relations with the Soviet Union and its allies, provided they abide by internationally accepted standards of behaviour, so that international confidence can be restored. Only then could there be a better understanding among the European peoples and an atmosphere conducive to the consolidation of peace and stability on our continent.
143.	It is in this light that we have viewed and continue to view the situation in Poland. The Community has taken note of the measures adopted by the Polish Government on 22 July 1983, some of which go in the right direction while others provide the authorities with the legal means to suppress possible dissident activities more effectively. In a spirit of friendship towards the Polish L people, the Community hopes that these steps will be followed by further measures leading to reconciliation, dialogue and reform, in accordance with the aspirations. of all the national and social elements of the population.
144.	The successful conclusion of the negotiations at Madrid of the Conference on Security and Co-operation in Europe is a cause of satisfaction to the members of the European Community. Our approach at the Conference was guided by the endeavour to promote respect for the Helsinki Final Act to ensure its full implementation and to pursue the aims of the Conference process through dialogue and co-operation. The presence of all our foreign ministers at Madrid bore testimony to this commitment although the Concluding Document does not represent he maximum that could have been achieved, it was substantial and balanced. We attach as great an importance to the human dimension of that document as to its provisions concerning the convening of a conference on disarmament in Europe.
145.	That brings me to the wider issue of disarmament. It is an issue of the utmost importance to the Community and of increasing public opinion, since it affects the survival of mankind. It is also a very complex problem. Expenditure has shown how difficult it is to achieve disarmament in an atmosphere of distrust, fear and prejudice. To preserve peace it is necessary not only to reduce armaments but to remove the causes of conflict as well.
146.	This applies as much to Europe as to other parts of the world. The 10 countries of the European Community are making every effort to reduce the level of military forces in Europe while maintaining undiminished security for all States. Hence the importance they attach to the full range of ongoing or scheduled negotiations, particularly the talks between the United States and the Soviet Union at Geneva on strategic and intermediate nuclear forces. Given the size of the nuclear arsenal of these two countries, it is generally recognized that progress on nuclear disarmament is closely related to their agreeing on substantial and verifiable reductions.
147.	The European Community, therefore, gives full support to both the strategic arms reduction talks and the intermediate nuclear forces negotiations. It is our sincere wish that it will prove possible for the two major nuclear Powers to come to an agreement in the near future. The objective of such an agreement should be to strike a balance at the lowest possible level.
148.	While nuclear arms control negotiations are taking place in order to halt the vertical proliferation, the maintenance and strengthening of the present non-proliferation regime, which so far has been successful in halting the further spread of nuclear weapons, is a very significant element in the disarmament equation.
149.	However, we should not lose sight of the fact that the control of nuclear forces is only one side of the coin. It is of the utmost importance to reduce the level of conventional armaments. The spectre of nuclear annihilation should not lead us to underestimate the terrible casualties and material destruction which these weapons can cause. Since 1945 this has been borne out by more than 100 conventional wars.
150.	That is one of the reasons why we look forward to the conference on disarmament in Europe, soon to be convened at Stockholm. Its first stage will be devoted to the negotiation and adoption of confidence- and security- building measures which will be militarily significant, binding, verifiable and applicable to the whole of Europe.
The members of the European Community reiterate their conviction that the building of confidence among States not only in Europe but world-wide plays a significant role in facilitating progress in arms control and disarmament.
151.	At the same time, those members of the Community participating in the negotiations at Vienna on mutual and balanced force reductions remain firmly committed to reaching an effective agreement which would genuinely enhance stability and strengthen security in Europe and pave the way to other important developments in the Held of disarmament.
152.	The Community also stands fully behind every substantial and realistic effort made at Geneva by the sole multilateral negotiating body, the Committee on Disarmament. The members of the Community therefore strongly plead for the intensification of current negotiations in the Committee. They underline the importance of early progress towards a comprehensive and reliably verifiable ban on all chemical weapons, in order to eliminate this whole category of weapons. They also support the examination by the Committee on Disarmament of questions related to the prevention of an arms race in outer space.
153.	Finally, the European Community considers the United Nations to be an essential and most valuable forum for discussion at world level of disarmament and arms control matters. It believes that the dialogue aimed at security and peace for all peoples must be pursued vigorously.
154.	Before concluding my remarks on this vital issue I would like to stress our firm conviction that, in parallel with disarmament efforts, all States, big and small, powerful and weak, nuclear and non-nuclear, should adhere to the provisions of the Charter and of international law in general, to ensure the renunciation of force and the threat of force and the settlement of disputes by peaceful means. In this context we consider the adoption by the General Assembly last year of the Manila Declaration on the Peaceful Settlement of International Disputes to be a positive step. The European Community hopes the goals of the Declaration, vitally important to international peace, may be achieved through the joint efforts of all Members of the Organization.
155.	In the Middle East the consequences of the Israeli invasion of Lebanon, which the 10 members of the European Community have vigorously condemned, are still with us. The country has found itself in the throes of a conflict which could have led to its disintegration. The civilian population has suffered greatly in the crossfire of the warring factions and by the intervention of foreign elements. The members of the Community, who have always supported the independence, sovereignty and territorial integrity of Lebanon and the authority of its Government, welcome the cease-fire which was put into effect yesterday. They hope that the dialogue about to be initiated will lead to national reconciliation and ensure the unity of the country. They also stress the need for early progress towards the complete withdrawal of all foreign forces with the exception of those whose presence might be required by the Lebanese Government. They are ready to work for these objectives, jointly and individually.
156.	A direct consequence of the stalemate in Lebanon is that no progress has been made towards the solution of the broader Arab-Israeli conflict. It is the view of the European Community that peace will not prevail unless the security and legitimate interests of alt States and peoples are taken into account. To be more specific, a lasting peace can be built only on the right of all States in the region, including Israel, to a secure existence and on justice for all peoples, including recognition of the right of the Palestinian people to self-determination, with all that this implies.
160. A way to peace was indicated by President Reagan's initiative of 1 September 1982/ and the Twelfth Arab Summit Conference, at Fez, demonstrated a readiness for it. The Community appeals to all the parties in the conflict to move forward from a readiness for peace, which all of them have expressed in the past, towards mutual recognition as partners in genuine negotiations on the basis of Security Council resolutions 242 (1967) and 338 (1973). These negotiations will have to embrace all the parties concerned, including the Palestinian people, and the PLO will have to be associated with them. The threat or use of force must be renounced by all.
 161. In the interest of the search for peace, the European Community asks Israel to abandon its policy of gradual annexation and of unilaterally creating new facts in the occupied territories, in particular its settlement policy, which is contrary to international law and a major and growing obstacle to peace efforts.
162.	For their part, the members of the Community are closely associated with such efforts, as demonstrated by, among other things, their continuing support of the peace-keeping role of the United Nations and the multinational forces. Having a deep interest in the future of the area, they intend to maintain their contacts with all parties and to use their influence to encourage movements towards compromise and negotiated solutions.
163.	Another aggravating factor in the Middle East is the continuing war between Iran and Iraq. The members of the Community strongly deplore the lack of progress towards the solution of this conflict, which constitutes a serious threat to the stability of the region and to international security and entails heavy suffering for the two peoples involved. They appeal urgently to the two belligerents to spare the civilian population and to abide by all international conventions applicable in time of war. In this respect they welcome the report of the United Nations mission's which visited areas subjected to attacks. On the other hand, the Community deeply regrets that none of the peace initiatives undertaken hitherto has succeeded in bringing the fighting to an end. It takes this opportunity to call once more for a cease-fire, the cessation of all military operations and the withdrawal of forces to internationally recognized frontiers, and for a just and honourable settlement, negotiated in accordance with the resolutions of the Security Council and acceptable to both parties. The members of the Community confirm their readiness, if requested by both parties, to participate in the efforts aimed at restoring peace in the area.
164.	If in the Middle East the situation has deteriorated over the past 12 months, little or no progress has been registered on a number of other international problems.
165.	In Afghanistan the Soviet occupation continues in spite of the successive resolutions adopted by the overwhelming majority of the United Nations. The European Community remains deeply concerned by this continuing violation of the independence of a traditionally neutral and non-aligned country. Its members condemn the attacks on Afghan civilians by Soviet forces and remain gravely concerned at the plight of the Afghan refugees who have been driven from their homeland as a direct result of these actions. These persons represent the largest concentration of refugees in the world, and their suffering must not be forgotten.
166.	The members of the European Community stress the urgent need for the withdrawal of Soviet troops and a negotiated settlement which will permit Afghanistan's independence and non-aligned status to be restored, allow the Afghan people to exercise fully their right to self- determination and enable the Afghan refugees to return home in safety and honour. They follow with great interest the indirect contacts between Pakistan and Afghanistan, held under the auspices of the United Nations, with a view to finding a solution in accordance with the Assembly's resolutions. While recalling their proposal in June 1981, the Community members are prepared to support any constructive initiative aimed at a satisfactory political solution. But the key requirement of any such solution remains the withdrawal of Soviet forces.
167.	Kampuchea was invaded five years ago and is still occupied by Vietnamese troops, which not only suppress all resistance but also attack the camps of refugees and displaced persons with increasing frequency and intensity. All efforts to end this occupation, with all its consequences for the present and the future, have foundered on the refusal of Viet Nam to comply with the relevant United Nations resolutions. The European Community wishes to congratulate the countries of the Association of South-East Asian Nations on their initiative concerning the convening of the International Conference on Kampuchea. It considers that the Declaration adopted by the Conference with whose principles it agrees, constitutes a very good basis for a genuine political settlement. The Declaration calls, as we all know, for the total withdrawal of Vietnamese forces, recognition of the right of the Kampucheans to determine their own destiny through free elections supervised by the United Nations, respect for the independence, neutrality and non-aligned status of Kampuchea and a commitment by all States not to interfere in its internal affairs. The European Community regards the establishment of the coalition of Democratic Kampuchea under the presidency of Prince Norodom Sihanouk a significant step.
168.	In Korea the stalemate persists, 30 years after the armistice agreement was signed. The European Community believes that the peaceful reunification of Korea should be pursued by means of dialogue and negotiations based on the 1972 South-North Joint Communique.
169.	The situation in Cyprus constitutes a potential danger to the peace and stability of the whole area. The members of the Community reaffirm their position as reflected in General Assembly resolutions 3212 (XXIX) and 3395 (XXX), which call for respect for the independence, sovereignty and territorial integrity of the Republic of Cyprus. They hope that no action running counter to these principles will be undertaken. They have consistently supported the efforts of the Secretary-General, under whose auspices intercommunal talks were established on a regular basis. They welcome his renewed personal involvement in the search for a just and viable solution.
170.	In southern Africa Namibia continues to be illegally occupied by South Africa in defiance of international law and United Nations resolutions. The European Community has firmly and repeatedly expressed its conviction that the people of Namibia must be allowed to determine their own future through free and fair elections held under the supervision and control of the United Nations, in accordance with Security Council resolution 435 (1978). We reiterate this conviction today and express our full support for the efforts of the contact group, thanks to which a settlement has been within reach for some time now. We also wish to express appreciation for the efforts of the front-line States.
171.	The Community members also thank the Secretary- General for his efforts in fulfilling his mandate under Security Council resolution 532 (1983) and will continue to support his contacts with the parties. They urge all parties concerned to facilitate the conclusion of the negotiations without further delay and to refrain from any action which could endanger an agreement.
172.	I might add that the problem of Namibia should be viewed strictly as a problem of decolonization—in fact, of eradicating the last remaining vestige of colonialism in Africa. The people of Namibia must be given an opportunity to exercise their right to self-determination without delay. Their independence has been denied them for far too long and should not be delayed further because of extraneous problems.
173.	In South Africa itself the country's black majority unfortunately continues to be the victim of blatant oppression. The European Community wishes to reiterate its unequivocal and vigorous condemnation and rejection of the system of institutionalized racial discrimination known as apartheid and its determination to use its collective weight, as in the past, to influence South Africa, in order to help put an end to that inhuman system and establish a society in which everybody without exception will enjoy equality, freedom and justice. The Community remains concerned about many aspects of South African policies. In particular, it has condemned the homeland policy and the violation of human rights resulting from bannings and other similar measures.
174.	In other parts of Africa internal strife is sometimes an obstacle in the long and difficult road to economic and social development. Such strife is too often exacerbated by outside factors.
175.	One such case is Chad. The 10 members of the European Community are gravely concerned by the outside intervention to which this country has fallen victim, and the consequences of that intervention. They firmly support its independence, sovereignty and territorial integrity and are against any kind of interference in its internal affairs. They believe this problem is an African affair and, consequently, should be settled by the Africans themselves, in order to avoid an escalation of the conflict into an international crisis. They underline the role which the OAU could play in restoring peace. This, of course, should not preclude similar action by the competent organs of the United Nations, including the Security Council, and by the Secretary-General.
176.	As I have mentioned the OAU, I should like to pay a tribute to that organization, which is celebrating this year its twentieth anniversary. In the course of the past 20 years it has proved to be a very important factor for political stability and progress in Africa and for world peace.
177.	The 10 countries of the European Community are historically linked by close human, economic and cultural ties with Latin America. I wish to stress the importance we attach to further promoting these ties. A few months ago we celebrated the bicentenary of the birth of Simon Bolivar. We pay a tribute to that great man and his struggle for the independence and freedom of the Latin American peoples. We also welcome the growing trend towards democracy in the continent, while deploring the continuing and grave abuses of human rights and restrictions of political freedom in certain countries.
178.	I should now like to turn to the serious situation in Central America, which could have repercussions extending well beyond the region itself. The endemic social inequalities, injustice and economic underdevelopment are at the root of the present crisis, which is aggravated by outside interference. In some countries violence and the violation of human rights have become facts of everyday life. Last June, at Stuttgart, the 10 heads of State or Government dearly stated the principles for remedying this situation. They include those of non-interference, the inviolability of frontiers, the establishment of democratic conditions and the strict observance of human rights. The European Community is convinced that the problems of Central America cannot be solved by military means but only through a political settlement springing from the region itself. The Community is prepared to contribute in whatever way it can to this end. It fully supports the Contadora initiative. It notes that the Cancun Declaration of 17 July contains many useful suggestions. It also recalls the endorsement of the efforts of the Contadora Group by Security Council resolution 530 (1983), which was adopted unanimously.
179.	The protection of human rights is a cause to which the European Community is deeply committed, because respect for those rights lies at the very foundation of all truly democratic societies, which are the best guarantee of international peace and stability. We must acknowledge that during recent decades nations with different traditions, ideologies, cultures and political systems have moved towards the adoption of common standards, as well as of appropriate, although not altogether adequate, procedures for putting these standards into effect.
180.	It is, however, a matter of deep regret to the European Community that the implementation of the Universal Declaration of Human Rights, 35 years after its adoption, is far from satisfactory. The number of serious and massive violations of these rights in various parts of the world is growing. Many countries seem to have made arbitrary arrests, imprisonment, torture, disappearances, killings and political executions an integral part of their political system. Human beings are persecuted solely on ideological, religious or racial grounds, or even simply because they have the courage to defend the cause of human rights. Large numbers of political prisoners, including trade union activists, remain under detention and are denied respect of their status, as well as their right to defence. Others are denied the right to leave their country or to return to it. Faced with such serious abuses, the United Nations has a duty to secure compliance with the obligations of the Universal Declaration and to react promptly to all violations of human rights. The Community stands ready to approach the Governments of the countries where violations of this kind occur, in order to try to alleviate the human suffering.
181.	All States should adhere to and implement legally binding international instruments on human rights and take appropriate measures for their enforcement. The members of the Community are taking an active part in the elaboration of new such instruments and, in particular, the draft convention against torture.
182.	Moreover, it is their view that, together with civil and political rights, social and economic rights need to be guaranteed as essential elements of an integral system for protection of the individual.
183.	A major event this year has been the Conference of Heads of State or Government of Non-Aligned Countries held at New Delhi last March. The Movement of Non-Aligned Countries, with some 100 members, has become a powerful influence in international affairs. This is fully recognized by the Community, which appreciates the important role the Movement plays.
184.	One of the main preoccupations of the third world is the present economic crisis and the measures that should be taken with urgency to help developing countries overcome the difficult, and in some cases desperate, situations they find themselves in.
185.	The world economy is at a critical juncture. There are some signs of recovery in a number of major industrialized countries, most notably the United States of America and Japan, whereas in Europe the prospects are less certain.
186.	More specifically, unemployment remains high and is increasing, its effects being felt mostly by young and urban workers. The uncertainty of the future and the prospect of high public deficits are among the elements which maintain real interest rates at high levels, thus diverting resources from productive investment to financial management. This reduces the prospects for a synchronized upturn in economic activity and an investment-led and sustainable recovery. Exchange rates continue to be volatile, and this increases uncertainty and limits the room for a consistent economic policy.
187.	The global recession has left its mark on developing countries. Their debt has increased sharply, their development efforts have been undermined and their capacity to participate fully in the international economic system has been impaired. They face a severe reduction of their imports and are confronted with sluggish markets for their exports, unfavourable terms of trade and sharply higher debt servicing costs.
188.	It is with a clear understanding of these realities and a sense of deep commitment to the need for coordination and co-operation that the Community has participated during the past year in international negotiations with all its partners. The difficulties we have been experiencing over the past few years have made clear to all of us the extent to which our economies are interdependent. The ministerial meeting in May 1983 of the Organization for Economic Co-operation and Development highlighted this point very clearly. It recognized the powerful economic links between all parts of the world, which imply a collective responsibility to shape policies so as to strengthen the international trading and monetary and financial systems and to recreate the conditions for sustainable non-inflationary growth. The Williamsburg Summit of Industrialized Nations in May 1983 adopted the same approach in recognizing that "we must act together and that we must pursue a balanced set of policies that take into account and exploit relationships between growth, trade and finance in order that recovery may spread to all countries, developed and developing countries alike".
189.	The open world trading system embodied in the General Agreement on Tariffs and Trade has served the world economy well during more than three decades. Therefore it ought to be preserved and further strengthened. At the ministerial meeting of the Parties to the Agreement in November 1982, the European Community reaffirmed its commitment to resist protectionist pressures in the formulation and implementation of trade policy, a commitment which was further reinforced by consensus at the sixth session of the United Nations Conference on Trade and Development. In this context, it has always been a principle of the Community that differential and more favourable treatment should be extended to less developed countries.
190.	The major event in the North-South dialogue this year has been the sixth session of the United Nations Conference on Trade and Development, which the Community approached with a positive, constructive and pragmatic attitude, recognizing that the economic crisis threatens the smooth and effective functioning of the multilateral economic system as well as world prosperity. At Belgrade the Community, aware that there is a growing interdependence between developing and developed countries, declared that "there can be no lasting recovery without resumption of the development process and that there can be no new impetus to the development process without real recovery". In our view, and despite the occasional disappointments and frustrations, the outcome of this Conference was important. We agreed on quite a number of resolutions, which were adopted by consensus and which cover substantial issues of common interest. We succeeded—which is politically most important—in keeping the lines of communication open and the international dialogue alive.
191.	In the field of commodities the Community throughout has supported the Agreement Establishing the Common Fund for Commodities." We therefore welcome the recent increase in the number of signatures and ratifications, which we hope will lead to its early entry into force. At the sixth session of the Conference we also took an active part in the important decision to start work on compensatory financing of export earnings shortfalls.
192.	In the field of trade the Community supported the adoption of resolution 159 (VI), which highlighted the importance of the open trading system, and agreed to follow policies that would facilitate structural adjustment based on a dynamic pattern of comparative advantage. Increased trade is especially vital for the developing countries. The generalized system of preferences scheme has improved access to the Community's markets for all of them. The Community will—as was stated at the sixth session of the Conference—maintains and further develop its generalized system of preferences scheme until at least 1990.
193.	On monetary and financial affairs, the sixth session of the Conference adopted several resolutions. The Community joined in the consensus on resolution 161 (VI) on the crucial issue of the external debt of the developing countries. We declared that we were ready to consider appropriate measures to alleviate the servicing of the debts of developing countries on a case-by-case basis and within the existing institutions. The Community supported the renewed commitment to official development assistance targets, especially VM-a-v/s the least developed countries. We advocated the rapid replenishment of the resources of the International Development Association to a substantial level, and we consider that an adequate level of funding of the development financial institutions is essential. The Community also recognizes the importance of an adequate supply of liquidity for world economic growth. We stressed at Belgrade that a financially strong IMF is in the interest of all, in order that that institution may fulfil its role in meeting its members' financing and adjustment needs.
194.	As I said before, the sixth session of the (Conference was the major event this year in North-South relations, but the global dialogue between industrialized and developing countries is an ongoing process. It is based on the recognition of increasing links between the different economic sectors such as growth, trade, finance, development and the fight against the hunger in the world. In this spirit we continue to support the launching of global negotiations to cover all major issues in the field of the world economy. We hope that it will be possible to reach an early agreement on launching such negotiations. In this respect we have noted with interest the declarations of the Seventh Conference of Heads of State or Government of Non-Aligned Countries at New Delhi and of the Group of 77 at Buenos Aires" earlier this year. In this context I would recall that the Community has over a long period developed an active partnership with the countries in the African, Caribbean and Pacific Group of States, and we shall soon be entering into negotiations for a new convention.
195.	Another basic feature of the development policy of the Community is to pay special attention to the specific and urgent needs of the least developed countries.
196.	Finally I should like to refer briefly to the United Nations Convention on the Law of the Sea, which was opened for signature in December last year. The Community and its member States believe that this Convention constitutes a major effort in the codification and progressive development of international law in various fields. This Convention has so far been signed by five member States of the Community. Some concern persists with respect to the deep-sea-bed-mining regime of the Convention; it should be dealt with in such a manner as to make the Convention universally acceptable. In fact, we attach great importance to the work of the Preparatory Commission for the International Sea-Bed Authority and for the International Tribunal for the Law of the Sea. I hope the Convention will become a useful instrument for the promotion of co-operation and stable relations between all countries in this field.
197.	The international economic climate is still far from satisfactory, but history teaches us that times of crisis can be turned into times of fresh and constructive initiatives. The economic crisis still confronting most of us presents a challenge: to promote international co-operation; to promote social welfare; to improve living conditions in the world; and to re-establish confidence in the working of our international system by adapting to changing realities, accommodating diversity and promoting common aspirations.
198.	We sincerely believe that, despite the occasional disappointment and frustration at the lack of a consensus, we have succeeded in keeping the lines of communication open and the international dialogue alive. There are clearly differences in experiences, in perceptions of the problems and in proposals for their effective solution. However, it is only through a process of continuous and frank exchange of views that we can better define and come to accept our common interests as well as our differences. We in the Community are hopeful that the international dialogue will lead to a better economic environment in the future.
199.	In the midst of a world torn by discord and fraught with fear, the Secretary-General was led to sound the alarm with the report he submitted last year to the Assembly. I wish to assure him that the members of the European Community have given both that report and the one this year all the attention they deserve. They share his concern that the United Nations system of collective security often has not been used effectively and that the provisions of the Charter have frequently been disregarded. At the same time, the members of the European Community share the view that this weakness is not a result of institutional or structural deficiencies but a consequence of a lack of political will of the parties involved in disputes and confrontations.
200.	While fully aware of the previous and ongoing discussions about the need to strengthen the United Nations, we believe that the political impulse of the report should be sustained. We share the view of the Secretary- General that his report should not be dealt with bureau- critically or as a matter of routine. The large echo this report received, going far beyond the usual reaction, testifies to the soundness and correctness of its analyses and observations. As a partial remedy to the present disquieting situation, the Secretary-General has suggested a series of practical measures aimed at increasing the effectiveness of the Organization in preventing conflicts. It is encouraging that these suggestions have been thoroughly examined and discussed by the Security Council, which is the organ primarily responsible for ensuring peace and security.
201.	We, members of the European Community, believe that the principles of the Charter, which gives expression to the universality of the Organization, provide the framework for the peaceful settlement of disputes all over the world. It is in this positive spirit that we have already initiated a dialogue with several third countries and some regional organizations or groups. They are ready to extend this dialogue to include any new partners who would wish to join in it. The principles which are the very raison d'etre of the United Nations cannot continue to be violated with impunity without leading to the further decline of the Organization, which would become totally irrelevant. Unchecked by the constraints of law, the world would become increasingly torn by violence and wars until the Herniate nuclear catastrophe became inevitable. It is our most pressing duty to do whatever lies in our power to prevent such an appalling development, by reversing the present trend. We therefore appeal to all Members of the Organization, without exception, to comply and ensure compliance with the obligations freely undertaken under the Charter. What is at stake is more than the survival of the United Nations; it is the survival of mankind itself.
202.	I wish now, in my capacity as Foreign Minister of Greece, to come back to the problem of Cyprus. In 1974, as is well known to all the Members of the Organization, Turkish armed forces invaded the Republic of Cyprus. This flagrant violation of all norms of international law brought with it death and destruction, and as a result 200,000 Greek Cypriots live as refugees in their own country, while the fate of some 1,600 missing persons is still unknown, for lack of co-operation by the occupying authorities. It is, therefore, obvious that the continuing presence of the forces of occupation in the island renders a political solution almost impossible.
203.	Both the General Assembly and the Security Council, in a series of resolutions adopted either unanimously or by an overwhelming majority, have set out the principles which should govern any settlement, if we want it to be just and viable. These principles are: the withdrawal of foreign troops; respect for the independence, sovereignty, territorial integrity, unity and non-alignment of the Republic of Cyprus; and the return of the refugees to their homes. Clearly, the meaning of these resolutions is that the problem should be settled by the two communities without outside interference. It is in this light that the Greek Government views the latest effort of the Secretary-General to explore new possibilities for an arrangement that would be mutually acceptable. We hold Mr. Perez de Cuellar in high esteem. Apart from his other outstanding qualities, he has a deep knowledge of the problem, a problem to which he has devoted tireless efforts in the past. He is, therefore, the person most qualified to help the two communities in their endeavours. We wish him every success.
204.	Cyprus may be a small country, but the issues at stake are big. If the international community cannot show that it has the power to enforce the principles of the Charter in such a blatant case of their violation, then it will have failed in its task very sadly indeed. 
 


